DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities:
Proper title headings are missing.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 recites the limitation "the contact member” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0240845, Mann et al.
	In regards to claim 1, in Figures 1-4 and paragraphs detailing said figures, Mann et al disclose a clamp apparatus, said clamp apparatus including band means (2) which is annular or substantially annular in form, the band means having two opposing ends, protruding means (5, 6) protruding outwardly of the band means at each of the opposing ends, characterised in that at least one of said protruding means is integrally formed with the band means.
	In regards to claim 2, in Figures 1-4 and paragraphs detailing said figures, Mann et al disclose the protruding means at both of said opposing ends of the band means are integrally formed with the band means, such that the protruding means and the band means consist of a single piece integral member.

	In regards to claim 4, in Figures 1-4 and paragraphs detailing said figures, Mann et al disclose the band means, an inner or inwardly facing surface of the band means and/or an inwardly facing surface of the protruding means has a shaped profile, a V-shaped profile or a substantially V-shaped profile.
In regards to claim 5, in Figures 1-4 and paragraphs detailing said figures, Mann et al disclose the band means, an inner or inwardly facing surface of the band means has the same or substantially the same shape, size, dimensions and/or design profile as at least one of the protruding means.
In regards to claim 7, in Figures 1-4 and paragraphs detailing said figures, Mann et al disclose the protruding means protrude radially outwardly or protrude transversally outwardly of the band means at the opposing ends.
In regards to claim 9, in Figures 1-4 and paragraphs detailing said figures, Mann et al disclose the protruding means provided at the opposing ends of the band means are arranged to be a spaced distance apart from each when in a clamped position in use.
In regards to claim 10, in Figures 1-4 and paragraphs detailing said figures, Mann et al disclose a profile of the band means and/or the protruding means defines at least one channel portion on an inner or inwardly facing surface thereof, the at least one channel portion including a base wall and two opposing side walls protruding outwardly 
In regards to claim 11, in Figures 1-4 and paragraphs detailing said figures, Mann et al disclose spacing means (10) are provided on, attached to, detachably attached to or associated with the protruding means and/or tensioning means for moving the apparatus between clamped and unclamped positions in use, to provide the protruding means a spaced distance apart; the spacing means including any or any combination of a plate member, a spacing member, nut, washer and/or protrusion portion.
	In regards to claim 12, in Figures 1-4 and paragraphs detailing said figures, Mann et al disclose tensioning means are provided between the protruding means at the opposing ends of the band means to move and/or maintain the protruding means in a clamped or unclamped position in use; the tensioning means including any or any combination of one or more nuts (9) and bolts (7), trunnions, inter-engaging members or any means for moving the protruding means towards and/or away from each other in use.
In regards to claim 13, in Figures 1-4 and paragraphs detailing said figures, Mann et al disclose the tensioning means is in the form of a nut and bolt and a contact member is joined to or associated with the nut so as to be locatable between opposing protruding means when the apparatus is in a clamped position in use.
In regards to claim 15, in Figures 1-4 and paragraphs detailing said figures, Mann et al disclose a method of manufacturing clamp apparatus, said clamp apparatus 
In regards to claim 16, in Figures 1-4 and paragraphs detailing said figures, Mann et al disclose a clamp apparatus comprising: a) a substantially annular band having two opposing ends; and b) lugs protruding outwardly of the band at each of the opposing ends; wherein at least one of said protruding lugs is integrally formed with the band.

Claim(s) 1-3, 6, 7, 9, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8052490, Bernasch et al.
	In regards to claim 1, in Figure 3 and paragraphs detailing said figure, Bernasch et al disclose a clamp apparatus, said clamp apparatus including band means (2) which is annular or substantially annular in form, the band means having two opposing ends, protruding means (6, 7) protruding outwardly of the band means at each of the opposing ends, characterised in that at least one of said protruding means is integrally formed with the band means.
	In regards to claim 2, in Figure 3 and paragraphs detailing said figure, Bernasch et al disclose the protruding means at both of said opposing ends of the band means are integrally formed with the band means, such that the protruding means and the band means consist of a single piece integral member.

	In regards to claim 6, Figure 3 and paragraphs detailing said figure, Bernasch et al the band means, an inner or inwardly facing surface of the band means has a different shape, size, dimensions and /or design profile of at least one of the protruding means.
In regards to claim 7, in Figure 3 and paragraphs detailing said figure, Bernasch et al disclose the protruding means protrude radially outwardly or protrude transversally outwardly of the band means at the opposing ends.
In regards to claim 9, in Figure 3 and paragraphs detailing said figure, Bernasch et al disclose the protruding means provided at the opposing ends of the band means are arranged to be a spaced distance apart from each when in a clamped position in use.
In regards to claim 11, in Figure 3 and paragraphs detailing said figure, Bernasch et al disclose spacing means (9) are provided on, attached to, detachably attached to or associated with the protruding means and/or tensioning means for moving the apparatus between clamped and unclamped positions in use, to provide the protruding means a spaced distance apart; the spacing means including any or any combination of a plate member, a spacing member, nut, washer and/or protrusion portion.
	In regards to claim 12, in Figure 3 and paragraphs detailing said figure, Bernasch et al disclose tensioning means are provided between the protruding means at the 
In regards to claim 15, in Figure 3 and paragraphs detailing said figure, Bernasch et al disclose a method of manufacturing clamp apparatus, said clamp apparatus including band means having two opposing ends, said method including forming the band means to be annular or substantially annular in form, forming protruding means protruding outwardly of the band means at each of the opposing ends, characterised in that at least one of said protruding means is integrally formed with the band means.
In regards to claim 16, in Figure 3 and paragraphs detailing said figure, Bernasch et al disclose a clamp apparatus comprising: a) a substantially annular band having two opposing ends; and b) lugs protruding outwardly of the band at each of the opposing ends; wherein at least one of said protruding lugs is integrally formed with the band.

Claim(s) 1-5, 7, 9, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150267729, Baudoin et al.
	In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, Baudoin et al disclose a clamp apparatus, said clamp apparatus including band means (2) which is annular or substantially annular in form, the band means having two opposing ends, protruding means (6, 7) protruding outwardly of the band means at each of the opposing ends, characterised in that at least one of said protruding means is integrally formed with the band means.

	In regards to claim 3, in Figures 1-2 and paragraphs detailing said figures, Baudoin et al disclose at least one, or both, of the protruding means are arranged to protrude outwardly of the band means as a result of bending the same relative to the band means during manufacture.
	In regards to claim 4, in Figures 1-2 and paragraphs detailing said figures, Baudoin et al disclose the band means, an inner or inwardly facing surface of the band means and/or an inwardly facing surface of the protruding means has a shaped profile, a V-shaped profile or a substantially V-shaped profile.
In regards to claim 5, in Figures 1-2 and paragraphs detailing said figures, Baudoin et al disclose the band means, an inner or inwardly facing surface of the band means has the same or substantially the same shape, size, dimensions and/or design profile as at least one of the protruding means.
In regards to claim 7, in Figures 1-2 and paragraphs detailing said figures, Baudoin et al disclose the protruding means protrude radially outwardly or protrude transversally outwardly of the band means at the opposing ends.
In regards to claim 9, in Figures 1-2 and paragraphs detailing said figures, Baudoin et al disclose the protruding means provided at the opposing ends of the band means are arranged to be a spaced distance apart from each when in a clamped position in use.
	In regards to claim 12, in Figures 1-2 and paragraphs detailing said figures, Baudoin et al disclose tensioning means are provided between the protruding means at the opposing ends of the band means to move and/or maintain the protruding means in a clamped or unclamped position in use; the tensioning means (8) including any or any combination of one or more nuts and bolts, trunnions, inter-engaging members or any means for moving the protruding means towards and/or away from each other in use.
	In regards to claim 14, in Figures 1-2 and paragraphs detailing said figures, Baudoin et al disclose the contact member (10, 11) is formed so as to partially or wholly enclose at least one of the protruding means when in a clamped position in use.
In regards to claim 15, in Figures 1-2 and paragraphs detailing said figures, Baudoin et al disclose a method of manufacturing clamp apparatus, said clamp apparatus including band means having two opposing ends, said method including forming the band means to be annular or substantially annular in form, forming protruding means protruding outwardly of the band means at each of the opposing ends, characterised in that at least one of said protruding means is integrally formed with the band means.
In regards to claim 16, in Figures 1-2 and paragraphs detailing said figures, Baudoin et al disclose a clamp apparatus comprising: a) a substantially annular band having two opposing ends; and b) lugs protruding outwardly of the band at each of the opposing ends; wherein at least one of said protruding lugs is integrally formed with the band.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679